Case: 1:19-cv-00611-MWM-SKB Doc #: 48 Filed: 09/15/20 Page: 1 of 1 PAGEID #: 471

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
JEFFREY PHILLIPS, et al., : Case No. 1:19-cv-611
Plaintiffs, : Judge Matthew W. McFarland

vs,

VILLAGE OF NEW RICHMOND,
OHIO, et al.,

Defendants.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (DOC. 47)

 

The Court has reviewed the Report and Recommendation (Doc. 47) of United
States Magistrate Judge Stephanie K. Bowman, to whom this case is referred pursuant to
28 U.S.C. § 636(b). As no objection to the Report and Recommendation has been filed and
the time to do so has expired, the Court ADOPTS the Report and Recommendation in its
entirety. Defendant Village of New Richmond’s Motion for Judgment on the Pleadings
(Doc. 38) is GRANTED, IN PART, as to Plaintiff's § 1983 claim. The Court declines to
exercise supplemental jurisdiction over Plaintiffs’ remaining claims, which are
DISMISSED WITHOUT PREJUDICE so that they may bring them in state court.
Accordingly, the Court DENIES Defendant Synsys Gatso USA, Inc.'s Motion to Dismiss
(Doc. 27) and Motion for Judgment on the Pleadings (Doc. 41) as moot.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

aye ett aed)

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE
